DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (US Patent No. 6,317,202).
Regarding claim 9, Hosokawa discloses a vehicle (Col. 2 line 24 see vehicle) comprising:
a lidar system (Fig. 1 laser radar 10) comprising:
a lidar sensor configured to emit a plurality of light beams in a cyclical pattern about a vertical axis of the lidar sensor and oriented to emit first light beams of the plurality of light beams toward a first area proximate the vehicle (Col. 4 lines 59-60; e.g., The laser radar 10 is designed to emit laser beams in the form of pulse signals to scan a frontal zone of a vehicle) and (Fig. 9 step 160; Col. 9 lines 24-26; e.g., a vertical segmentation operation is performed using results of the horizontal segmentation operation in step S160);
a mirror (Fig. 1 mirror 16) coupled to the vehicle at a position spaced from the lidar sensor and configured to reflect a portion of the plurality of light beams toward a second area proximate the vehicle, the second area being different from the first area (Col. 2 lines 37-40; Col. 3 lines 20-22; e.g., A rotary mirror is further provided which is rotated to change a direction of the beam of light from the beam source so as to scan the first and second scanning areas selectively); and
a computing system configured to generate sensor data associated with the first area and the second area (Hosokawa: Col. 3 lines 5-10; Col. 4 lines 60-63 see detect obstacle in a frontal zone and stationary objects located on the sides of a road and land marks printed).
Regarding claim 11, Hosokawa discloses the vehicle of claim 9, further comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from the lidar sensor, the sensor data associated with the first area and the second area (Hosokawa: Col. 3 lines 5-10; e.g., a return of the beam of light directed by the second scanning mechanism to detect a lane mark printed on the road surface to define a traffic lane); and controlling the vehicle based at least in part on the sensor data  (Hosokawa: Col. 4 lines 50-52; Col. 5 lines 15-19).
Regarding claim 17, Hosokawa discloses a method, comprising:
receiving, from a first lidar sensor, first sensor data associated with a first area proximate a vehicle, the first sensor data generated based on first light beams emitted toward the first area (Col. 2 lines 24-25; 31-33; e.g., a light receiving mechanism receiving a return of the beam of light directed by the first scanning mechanism to detect an object present in the first scanning area);
receiving, from the first lidar sensor, second sensor data associated with a second area proximate the vehicle, the second sensor data generated based on second light beams emitted in a direction not associated with the first area and reflected off a first mirror located a first distance from the first lidar sensor (Col. 2 lines 27-28, 34-36; e.g., a return of the beam of light directed by the second scanning mechanism to detect a lane mark printed on the road surface to define a traffic lane); and
determining an object proximate the vehicle based at least in part on at least one of the first sensor data or the second sensor data (Col. 2 lines 34-35; Col. 3 line 5-7; see detect an object present in the first scanning area).
Regarding claim 12, Hosokawa discloses the vehicle of claim 11, the operations further comprising: determining, based at least in part on the sensor data, an object located in at least one of the first area, or the second area, wherein controlling the vehicle is based at least in part on the object (Hosokawa: Col. 2 lines 23, 40-45).
Regarding claim 13, Hosokawa discloses the vehicle of claim 12, further comprising an emitter comprising at least one of a speaker or a light (Col. 1 line 37 see beam of light), the operations further comprising: causing a warning signal to be emitted via the emitter based at least in part on the object (Col. 3 lines 30-35).
Regarding claim 14, Hosokawa discloses the vehicle of claim 9, wherein: the lidar sensor is coupled to the vehicle: proximate a corner of the vehicle; or along a longitudinal axis of the vehicle; and the mirror is coupled to the vehicle proximate the corner of the vehicle (Col. 7 lines 29-31).
Regarding claim 15, Hosokawa discloses the vehicle of claim 9, wherein the first area is substantially in front of or behind the vehicle and the second area is at least one of: on a side of the vehicle; proximate a bumper of the vehicle; or proximate a wheel of the vehicle (Col. 7 lines 29-31).
Regarding claim 18, Hosokawa discloses the method of claim 17, further comprising controlling the vehicle based at least in part on the object (Col. 10 lines 6-9; e.g., The data on the road surface condition is used in determining controlled variables such as a controlled brake variable etc. and target parameters such as the target intervehicle distance time etc.).
Regarding claim 19, Hosokawa discloses the method of claim 17, further comprising: determining a classification associated with the object (Col. 4 lien 60-65 see stationary objects); and emitting a warning signal based at least in part on the classification  (Col. 3 lines 30-35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Patent No. 6,317,202) in view of Qiu et al. (US 2020/0209367).
Regarding claim 1, Hosokawa discloses a vehicle (Col. 2 line 24 see vehicle), comprising:
a lidar sensor (Fig. 1 laser radar 10) configured to:
emit first light beams toward a first area proximate the vehicle (Col. 4 lines 59-60; e.g., The laser radar 10 is designed to emit laser beams in the form of pulse signals to scan a frontal zone of a vehicle);
emit second light beams away from the first area (Col. 2 lines 27-30; e.g., directing the beam from the beam source forward of the vehicle so as to scan a second scanning area extending on a road surface horizontally over a second angular range which is greater than the first angular range);
receive one or more first returns associated with the first light beams (Col. 2 lines 31-32; e.g., receiving a return of the beam of light directed by the first scanning mechanism to detect an object present in the first scanning area);
receive one or more second returns associated with the second light beams (Col. 2 lines 33-36; e.g., a return of the beam of light directed by the second scanning mechanism to detect a lane mark printed on the road surface to define a traffic lane); and
generate sensor data based at least in part on the one or more first returns and the one or more second returns (Col. 2 lines 49-50; Col. 3 lines 4-10); and 
a mirror coupled to the vehicle at a location spaced from the lidar sensor (Fig. 1 mirror 16),
the mirror configured to:
reflect a portion of the second light beams toward a second area proximate the vehicle (Col. 2 lines 37-40; Col. 3 lines 20-22; e.g., A rotary mirror is further provided which is rotated to change a direction of the beam of light from the beam source so as to scan the first and second scanning areas selectively).
Hosokawa fails to specifically disclose the mirror configure to reflect the one or more second returns to the lidar sensor.
However, Qiu discloses the mirror configure to reflect the one or more second returns to the lidar sensor (paragraphs [0053], [0071]; e.g., reflection mirror 150 may be configured to redirect the laser beams focused by receiver optical unit 140 for reception by photodetector array 120).
Therefore, taking the teachings of Hosokawa in combination of Qiu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the mirror reflects the one or more second returns to the lidar sensor in order to improve the resolution and other related performance of the optical signal detection system (Qiu: paragraph [0024]).
Regarding claim 4, Hosokawa in combination with Qiu discloses the vehicle of claim 1, wherein: generating the sensor data comprises: applying a first set of equations to the one or more first returns; and applying a second set of equations to the one or more second returns (Hosokawa: Col. 10 lines 30 and 48).
Regarding claim 5, Hosokawa in combination with Qiu discloses the vehicle of claim 1, further comprising: one or more processors (Fig. 1 control unit (ECU) 66); and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from the lidar sensor, the sensor data comprising depth information associated with at least one of a surface or an object associated with at least one of the first area or the second area (Hosokawa: Col. 3 lines 5-10; e.g., a return of the beam of light directed by the second scanning mechanism to detect a lane mark printed on the road surface to define a traffic lane); and 
controlling the vehicle based at least in part on the sensor data (Hosokawa: Col. 4 lines 50-52; Col. 5 lines 15-19).
Regarding claim 6, Hosokawa in combination with Qiu discloses the vehicle of claim 1, wherein the lidar sensor is coupled to the vehicle at: a first location associated with a longitudinal axis of the vehicle; or a second location associated with a corner of the vehicle (Hosokawa: Col. 2 lines 23, 40-45).
Regarding claim 7, Hosokawa in combination with Qiu discloses the vehicle of claim 1, wherein: the lidar sensor is coupled to the vehicle at a first height relative to the vehicle; and the mirror is coupled to the vehicle at a second height relative to the vehicle, the second height being greater than the first height (Qiu: Fig. 1; paragraphs [0026], [0072]; see mounting structure 108).
Regarding claim 8, Hosokawa in combination with Qiu discloses the vehicle of claim 1, fails to specifically disclose the location of the mirror is a distance from the lidar sensor, the distance being within a range between 10 and 100 centimeters.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that a distance between the mirror and the lidar sensor being within a range between 10 and 100 centimeters to avoid interference and getting modulation on a transmission signal. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the sensor within a range between 10 and 100 centimeters from the lidar sensor as notoriously well-known for the advantages of avoiding interference and avoiding getting modulation on transmission signal.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Patent No. 6,317,202) in view of Ulrich et al. (US Patent No. 11,194,340).
Regarding claim 20, Hosokawa discloses the method of claim 17, further comprising: fails to specifically disclose determining that the object represents a boundary associated with a path of the vehicle; determine a trajectory associated with the vehicle based at least in part on the boundary; and control the vehicle based at least in part on the trajectory.
However, Ulrich discloses determining that the object represents a boundary associated with a path of the vehicle (Col. 9 lines 15-20, 27-30); 
determine a trajectory associated with the vehicle based at least in part on the boundary (Col. 9 lines 26-27; Col. 15 lines 15-20); and 
control the vehicle based at least in part on the trajectory (Col. 6 lines 60-61; Col. 9 lines 62-64; see select an avoidance maneuver predicted to cause the least amount of acceleration of vehicle 100).
Therefore, taking the teachings of Hosokawa in combination of Ulrich as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to determining that the object represents a boundary associated with a path of the vehicle; determine a trajectory associated with the vehicle based at least in part on the boundary; and control the vehicle based at least in part on the trajectory in order to enhance obstacle avoidance system (Ulrich: Col. 8 line 50).

Allowable Subject Matter
Claims 2, 3, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior arts of records fail to teach, or render obvious, alone or in combination, a vehicle including a lidar sensor comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 2 and independent claim 1 that claim 2 depends on.
Claim 3 is objected because claim 3 depends on the objected claim 2.
As to claims 10 and 16, the prior arts of records fail to teach, or render obvious, alone or in combination, a vehicle including a lidar sensor comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 10 and 16 and independent claim 9 that claims 10 and 16 depend on, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648